PER CURIAM.
This case involves an accounting between partners. The trial court made a disposition and defendant appealed, contending that the trial court abused its discretion by not appointing a referee pursuant to ORS 17.725 because the evidence as it stands is not sufficiently intelligible to make a disposition.
The court appointed a receiver pursuant to stipulation of the parties and required an accounting of the partnership affairs. A two-day trial was had after the certified public accountant of each party made an independent accounting, each of which was found not to agree with the other. It is our conclusion that the defendant had an adequate opportunity to make a complete and intelligible record. In addition, we conclude that, under the circumstances, the trial court was justified in making a disposition on the then available record. It did not abuse its discretion in failing to appoint a referee.
The decree of the trial court is affirmed.